EXHIBIT 10.1
 
EXECUTION VERSION
 
SEVENTH AMENDMENT TO AMENDED AND
RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT
 
This SEVENTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT, dated as of August 30, 2012 (this “Amendment”), is by and among
(a) EMMIS COMMUNICATIONS CORPORATION (the “Parent”), an Indiana corporation,
(b) EMMIS OPERATING COMPANY (the “Borrower”), an Indiana corporation and (c) the
Lenders (as defined below) and is acknowledged by BANK OF AMERICA, N.A., as
administrative agent (the “Administrative Agent”) for itself and the other
Lenders party to that certain Amended and Restated Revolving Credit and Term
Loan Agreement, dated November 2, 2006, as amended or waived by (i) that certain
First Amendment and Consent to Amended and Restated Revolving Credit and Term
Loan Agreement, dated as of March 3, 2009, by and among the Borrower, the
Parent, the lending institutions party thereto (the “Lenders”), the
Administrative Agent, Deutsche Bank Trust Company Americas, as syndication
agent, General Electric Capital Corporation, Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch and
SunTrust Bank, as co-documentation agents; (ii) that certain Second Amendment to
Amended and Restated Revolving Credit and Term Loan Agreement, dated as of
August 19, 2009, among the Borrower, the Parent, the Lenders and the
Administrative Agent; (iii) that certain Third Amendment to Amended and Restated
Revolving Credit and Term Loan Agreement, dated as of March 29, 2011, executed
by the Borrower, the Parent and the Required Lenders and, subject to the
qualifications set forth therein, acknowledged by the Administrative Agent; (iv)
that certain Fourth Amendment to Amended and Restated Revolving Credit and Term
Loan Agreement, dated as of November 10, 2011, executed by the Borrower, the
Parent and the Required Lenders and, subject to the qualifications set forth
therein, acknowledged by the Administrative Agent; (v) that certain Fifth
Amendment to Amended and Restated Revolving Credit and Term Loan Agreement,
dated as of March 20, 2012, executed by the Borrower, the Parent, the Required
Lenders and, subject to the qualifications set forth therein, acknowledged by
the Administrative Agent; (vi) that certain Sixth Amendment to Amended and
Restated Revolving Credit and Term Loan Agreement, dated as of April 26, 2012,
among the Borrower, the Parent, the Lenders and, subject to the qualifications
set forth therein, acknowledged by the Administrative Agent and (vii) that
certain Waiver and Amendment, dated as of August 3, 2012, by and among the
Company, the Borrower and the Lenders, and acknowledged by the Administrative
Agent (as so amended or waived, and as further amended or waived, supplemented,
and restated or otherwise modified and in effect from time to time, the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Credit Agreement.
 
WHEREAS, the Borrower and the Parent desire to modify certain terms and
conditions of the Credit Agreement as specifically set forth in this Amendment;
and
 
NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrower, the Parent and the Lenders hereby agree as follows:
 
§1.           Amendments to Credit Agreement.  The Credit Agreement is hereby
amended as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
A.           §11.1 of the Credit Agreement is hereby amended by removing the
dates “11/30/12 – 11/01/14” in the last row of the column titled “Period
(inclusive of dates)” inside the table set forth therein and replacing them with
the following dates: “8/31/12 – “11/01/14”.
 
B.           §11.4 of the Credit Agreement is hereby amended by removing the
dates “August 31, 2011 through August 31, 2012” in the next to last row of the
column titled “Period (inclusive of dates)” inside the table set forth therein
and replacing them with the following dates: “August 31, 2011 through May 31,
2012”.
 
§2.           Conditions to Effectiveness.  This Amendment shall become
effective as of the date set forth above upon the receipt subject to the
satisfaction or waiver by the Administrative Agent on behalf of the Required
Lenders of the following conditions precedent (the “Seventh Amendment Effective
Date”):
 
A.           each of the representations and warranties set forth in Section 4
of this Amendment shall be true and correct as of the date of this Amendment;
 
B.           there shall exist no Default or Event of Default immediately prior
to and immediately after giving effect to this Amendment;
 
C.           the Administrative Agent shall have received a counterpart
signature page to this Amendment, duly executed and delivered by the Borrower,
the Parent, each Guarantor and the Required Lenders;
 
D.           the Borrower shall have paid all reasonable unpaid fees and
expenses of the Administrative Agent’s counsel, Winstead PC, to the extent that
copies of invoices for such fees and expenses have been delivered to the
Borrower; and
 
E.           the Borrower shall have paid to Canyon Capital Advisors LLC and the
Administrative Agent, respectively, all fees and expenses of Canyon and the
Administrative Agent arising in connection with this Amendment (including any
fees and disbursements of legal counsel).
 
§3.           Affirmation of Borrower and Parent.  The Borrower and the Parent
each hereby affirms its Obligations under the Credit Agreement (as amended
hereby) and under each of the other Loan Documents to which each is a party and
each hereby affirms its absolute and unconditional promise to pay to the Lenders
the Loans and all other amounts due under the Credit Agreement (as amended
hereby) and the other Loan Documents.
 
§4.           Representations and Warranties.  The Parent and the Borrower each
hereby represents and warrants to the Administrative Agent and the Lenders as
follows:
 
(a)           Representations and Warranties.  Each of the representations and
warranties contained in Section 8 of the Credit Agreement were true and correct
in all material respects (except to the extent such representations and
warranties are already qualified by materiality, in which case, such
representations and warranties were true and correct in all respects) when made,
and, after giving effect to this Amendment, are true and correct in all material
respects on and as of the date hereof (except to the extent such representations
and
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
warranties are already qualified by materiality, in which case, such
representations and warranties are true and correct in all respects), except to
the extent of changes resulting from transactions contemplated or permitted by
the Credit Agreement and the other Loan Documents and to the extent that such
representations and warranties relate specifically to a prior date. To the
extent not otherwise applicable to the Parent, each of the representations and
warranties contained in Section 8 of the Credit Agreement shall be deemed to be
equally applicable to the Parent for all purposes hereunder, and shall be deemed
to be made by the Parent with respect to itself in connection with this Section
4.
 
A.           Enforceability.  The execution and delivery by the Borrower and the
Parent of this Amendment, and the performance by the Borrower and the Parent of
this Amendment and the Credit Agreement are within the corporate authority of
each of the Borrower and the Parent and have been duly authorized by all
necessary corporate proceedings.  This Amendment and the Credit Agreement
constitute valid and legally binding obligations of each of the Borrower and the
Parent, enforceable against it in accordance with their terms, except as limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or affecting the enforcement of creditors’ rights in general.
 
B.           No Default or Event of Default.  No Default or Event of Default has
occurred and is continuing, and after giving effect to this Amendment, no
Default or Event of Default will result from the execution, delivery and
performance by the Parent and the Borrower of this Amendment or from the
consummation of the transactions contemplated herein.
 
C.           Disclosure.  None of the information provided to the Administrative
Agent and the Lenders on or prior to the date of this Amendment relating to this
Amendment contained any untrue statement of material fact or omitted to state
any material fact (known to the Parent, the Borrower or any of its Subsidiaries
in the case of any document or information not furnished by it or any of its
Subsidiaries) necessary in order to make the statements herein or therein not
misleading.  On the date hereof, neither the Borrower nor the Parent possess any
material information with respect to the operations, business, assets,
properties, liabilities (actual or contingent) or financial condition of the
Parent, the Borrower and their respective Subsidiaries taken as a whole as to
which the Lenders do not have access.
 
D.           Solvency. As of the date on which this representation and warranty
is made, each of the Borrower and the Subsidiaries is Solvent, both before and
after giving effect to the transactions contemplated hereby consummated on such
date and to the incurrence of all Indebtedness and other obligations incurred on
such date in connection herewith and therewith.
 
§5.           No Other Amendments, etc.  Except as expressly provided in this
Amendment, (a) all of the terms and conditions of the Credit Agreement and the
other Loan Documents remain unchanged, and (b) all of the terms and conditions
of the Credit Agreement and of the other Loan Documents are hereby ratified and
confirmed and remain in full force and effect.  Nothing herein shall be
construed to be an amendment, consent or a waiver of any requirements of the
Parent, the Borrower or of any other Person under the Credit Agreement or any of
the other Loan Documents except as expressly set forth herein.  Nothing in this
Amendment shall be construed to imply any willingness on the part of any Lender
to grant any similar or future amendment, consent or waiver of any of the terms
and conditions of the Credit Agreement or the
 
 
 
3

--------------------------------------------------------------------------------

 
 
other Loan Documents.  For the avoidance of doubt, this Amendment shall
constitute a “Loan Document” under the Credit Agreement and each other Loan
Document.
 
§6.           Release.  In order to induce the Lenders to enter into this
Amendment, the Borrower and the Parent each acknowledges and agrees
that:  (i) the Borrower and the Parent do not have any claim or cause of action
against the Administrative Agent or any Lender (or any of their respective
directors, officers, employees or agents); (ii) the Borrower and the Parent do
not have any offset right, counterclaim, right of recoupment or any defense of
any kind against the Borrower’s or the Parent’s obligations, indebtedness or
liabilities to the Administrative Agent or any Lender; and (iii) each of the
Administrative Agent and the Lenders has heretofore properly performed and
satisfied in a timely manner all of its obligations to the Borrower and the
Parent.  The Borrower and the Parent each wishes to eliminate any possibility
that any past conditions, acts, omissions, events, circumstances or matters
would impair or otherwise adversely affect any of the Administrative Agent’s and
the Lenders’ rights, interests, contracts, collateral security or
remedies.  Therefore, the Borrower and the Parent each unconditionally releases,
waives and forever discharges (A) any and all liabilities, obligations, duties,
promises or indebtedness of any kind of the Administrative Agent or any Lender
to the Borrower, except the obligations to be performed by the Administrative
Agent or any Lender on or after the date hereof as expressly stated in this
Amendment, the Credit Agreement and the other Loan Documents, and (B) all
claims, offsets, causes of action, right of recoupment, suits or defenses of any
kind whatsoever (if any), whether arising at law or in equity, whether known or
unknown, which the Borrower or the Parent might otherwise have against the
Administrative Agent, any Lender or any of their respective directors, officers,
employees or agents, in either case (A) or (B), on account of any past or
presently existing condition, act, omission, event, contract, liability,
obligation, indebtedness, claim, cause of action, defense, circumstance or
matter of any kind.
 
§7.           Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by each party on a separate counterpart, each of
which when so executed and delivered shall be an original, but all of which
together shall constitute one instrument.  In proving this Amendment, it shall
not be necessary to produce or account for more than one such counterpart signed
by the party against whom enforcement is sought.
 
§8.           Interpretation.  This Amendment has been the result of limited
negotiation involving the Administrative Agent and its counsel.  This Amendment,
the Credit Agreement and the other Loan Documents are not intended to be
construed against the Administrative Agent or any of the Lenders whether or to
the extent of the Administrative Agent’s or any Lender’s involvement in the
preparation of such documents.
 
§9.           Loan Document.  This Amendment is a Loan Document under the terms
of the Credit Agreement, and any breach of any provision of this Amendment shall
be a Default or Event of Default under the Credit Agreement (as applicable).
 
§10.         Miscellaneous.  This Amendment shall for all purposes be construed
in accordance with and governed by the laws of the State of New York (excluding
the laws applicable to conflicts or choice of law) (other than Section 5-1401
and Section 5-1402 of the General Obligations Laws of the State of New
York).  The captions in this Amendment are for convenience of reference only and
shall not define or limit the provisions hereof.  The Borrower
 
 
 
4

--------------------------------------------------------------------------------

 
 
agrees to pay to the Administrative Agent, on demand by the Administrative
Agent, all reasonable costs and expenses incurred or sustained by the
Administrative Agent in connection with the preparation of this Amendment,
including reasonable legal fees in accordance with Section 18.2 of the Credit
Agreement.
 
[Remainder of Page Intentionally Left Blank]
 
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first set forth above.
 

 
The Borrower:
         
EMMIS OPERATING COMPANY
         
 
By:
/s/  J. Scott Enright       Name:   J. Scott Enright       Title:     Executive
Vice President,
              General Counsel and Secretary
         

 
 

 
The Parent:
         
EMMIS COMMUNICATIONS CORPORATION
         
 
By:
/s/  J. Scott Enright       Name:   J. Scott Enright       Title:     Executive
Vice President,
              General Counsel and Secretary
         

 
 
         
[Signature Page to Seventh Amendment]
 
 
 

--------------------------------------------------------------------------------

 


 
 

 
Lenders:
         
CANPARTNERS INVESTMENTS IV, LLC
          By:   Canyon Capital Advisors LLC, its Manager          
 
By:
/s/  Jonathan M. Kaplan       Name:   Jonathan M. Kaplan       Title:    
Authorized Signatory          

 
 

       
CANYON DISTRESSED OPPORTUNITY
MASTER FUND, L.P.
          By:   Canyon Capital Advisors LLC, its Investment Advisor          
 
By:
/s/  Jonathan M. Kaplan       Name:   Jonathan M. Kaplan       Title:    
Authorized Signatory          

 
 
[Signature Page to Seventh Amendment]
 
 
 

--------------------------------------------------------------------------------

 
 


Receipt of the preceding Amendment is hereby acknowledged by the Administrative
Agent in its role as administrative agent but the provisions of this Amendment
are not consented to by the Administrative Agent, or by Bank of America, N.A.,
in its capacity as a Lender.

The Administrative Agent’s acknowledgement of receipt of this Amendment should
not be construed as an agreement by the Administrative Agent or Bank of America,
N.A., or confirmation by the Administrative Agent or Bank of America, N.A., that
such Amendment was completed in accordance with the terms of the Credit
Agreement and the other Loan Documents.
 
The Administrative Agent and Bank of America, N.A., as Administrative Agent and
Lender, respectively, each reserves all of its rights in connection with the
Amendment.
 
 

 
BANK OF AMERICA, N.A.,
as Administrative Agent
         
 
By:
/s/ Edna Aguilar Mitchell       Name:  Edna Aguilar Mitchell      
Title:    Director           

 
 

 
[Signature Page to Seventh Amendment]
 
 
 

--------------------------------------------------------------------------------

 
 
 
RATIFICATION OF GUARANTORS
 
Each of the undersigned Guarantors hereby (a) acknowledges and consents to the
foregoing Amendment and the Borrower’s and the Parent’s execution thereof;
(b) joins the foregoing Amendment for the sole purpose of consenting to and
being bound by the provisions of Sections 3, 5 and 6 thereof; (c) ratifies and
confirms all of their respective obligations and liabilities under the Loan
Documents to which any of them is a party and ratifies and confirms that such
obligations and liabilities extend to and continue in effect with respect to,
and continue to guarantee and secure, as applicable, the Obligations of the
Borrower under the Credit Agreement; (d) acknowledges and confirms that the
liens and security interests granted by such Guarantor pursuant to the Loan
Documents are and continue to be valid and perfected first priority liens and
security interests (subject only to Permitted Liens) that secure all of the
Obligations on and after the date hereof; (e) acknowledges and agrees that such
Guarantor does not have any claim or cause of action against the Administrative
Agent or any Lender (or any of its respective directors, officers, employees or
agents); and (f) acknowledges, affirms and agrees that such Guarantor does not
have any defense, claim, cause of action, counterclaim, offset or right of
recoupment of any kind or nature against any of their respective obligations,
indebtedness or liabilities to the Administrative Agent or any Lender.
 
[Remainder of Page Intentionally Left Blank]
 


 
 
 

--------------------------------------------------------------------------------

 
 
 

 
The Guarantors:
         
EMMIS COMMUNICATIONS
  CORPORATION
   
EMMIS INDIANA BROADCASTING, L.P., by
  Emmis Operating Company, its General Partner
   
EMMIS INTERNATIONAL BROADCASTING 
  CORPORATION
 
EMMIS LICENSE CORPORATION OF NEW YORK
   
EMMIS MEADOWLANDS CORPORATION
   
EMMIS PUBLISHING CORPORATION
   
EMMIS PUBLISHING, L.P., by Emmis 
  Operating Company, its General Partner
   
EMMIS RADIO, LLC, by Emmis
  Operating Company, its Manager
   
EMMIS RADIO LICENSE CORPORATION 
  OF NEW YORK
   
EMMIS RADIO LICENSE, LLC, by Emmis 
  Operating Company, its Manager
   
EMMIS TELEVISION LICENSE, LLC, by 
  Emmis Operating Company, its Manager
    EMMIS TELEVISION BROADCASTING, L.P., 
  by Emmis Operating Company, its General Partner    
LOS ANGELES MAGAZINE HOLDING 
  COMPANY, INC.
   
MEDIATEX COMMUNICATIONS 
  CORPORATION
   
ORANGE COAST KOMMUNICATIONS, INC.
                 
 
By:
/s/  J. Scott Enright       Name:   J. Scott Enright       Title:     Executive
Vice President,
              General Counsel and Secretary
         

 
 
 
 
 

--------------------------------------------------------------------------------